flNovember 13, 2015
                                STATE OF MINNESOTA
                                                                              Dm:cEOF
                                  IN SUPREME COURT                        ArPa..lAlEC-,,-_.,,.

                                         A15-1316


In rePetition for Disciplinary Action against
John Nwabuwane Akwuba
a Minnesota Attorney, Registration No. 0280446.



                                         ORDER

       On August 11, 2015, the Director of the Office of Lawyers Professional

Responsibility filed a petition for disciplinary action alleging that respondent John

Nwabuwane Akwuba committed professional misconduct warranting public discipline-

namely, criminal conduct resulting in his conviction of a gross misdemeanor, failing to

inform a client of the receipt of funds belonging to the client, submitting a false affidavit

as part of the Director's disciplinary investigation, failing to deposit client funds into his

trust account, failing to maintain the required trust books and records resulting in the

negligent misappropriation of client funds, and failing to promptly disburse earned fees

resulting in commingling of client and respondent' s funds. See Minn. R. Prof. Conduct

1.4(a)(3), 1.4(b), 1.15, 8.1(b), 8.4(b), 8.4(c), and 8.4(d).        Respondent waives his

procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR),

and admits the allegations of the petition.       The parties jointly recommend that the

appropriate discipline is a 60-day suspension and 2 years of supervised probation.




                                              1
       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent John Nwabuwane Akwuba is suspended from the practice of

law for a minimum of 60 days, effective 14 days from the date of the filing of this order.

       2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.      Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

       4.      Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of Appellate

Courts and serves upon the Director an affidavit establishing that he is current in

continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and

has complied with any other conditions for reinstatement imposed by the court.

       5.      Within 1 year of the date of the filing of this order, respondent shall file

with the Clerk of Appellate Courts and serve upon the Director proof of successful

completion ofthe professional responsibility portion of the state bar examination. Failure

to timely file the required documentation shall result in automatic re-suspension, as

provided in Rule 18(e)(3 ), RLPR.

       6.      Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:


                                             2
(a)     Respondent shall cooperate fully with the Director's Office in its
efforts to monitor compliance with this probation. Respondent shall
promptly respond to the Director's correspondence by its due date.
Respondent shall provide the Director with a current mailing address and
shall immediately notify the Director of any change of address.
Respondent shall cooperate with the Director's investigation of any
allegations of unprofessional conduct that may come to the Director's
attention.   Upon the Director's request, respondent shall provide
authorization for release of information and documentation to verify
respondent's compliance with the terms of this probation;

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct;

(c)    Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of this
probation. Within 14 days from the date of the filing of this order,
respondent shall provide the Director with the names of four attorneys who
have agreed to be nominated as respondent's supervisor. If, after diligent
effort, respondent is unable to locate a supervisor acceptable to the
Director, the Director shall seek to appoint a supervisor. Until a supervisor
has signed a consent to supervise, respondent shall, on the first day of each
month, provide the Director with an inventory of client files as described in
paragraph (d) below. Respondent shall make active client files available to
the Director upon request;

(d)    Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all
active client files by the first day of each month during the probation. With
respect to each active file, the inventory shall disclose the client name, type
of representation, date opened, most recent activity, next anticipated action,
and anticipated closing date. Respondent's supervisor shall file written
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request; and

(e)    Respondent shall maintain law office and trust account books and
records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1.
These books and records include the following: client subsidiary ledger,
checkbook register, monthly trial balances, monthly trust account
reconciliation, bank statements, canceled checks, duplicate deposit slips
and bank reports of interest, service charges, and interest payments to the


                                      3
Minnesota IOLTA Program. Such books and records shall be made
available to the Director within 30 days from the date of the filing of this
order and thereafter shall be made available to the Director at such intervals
as he deems necessary to determine compliance.

Dated: November 13, 2015                  BY THE COURT:




                                          David R. Stras
                                          Associate Justice




                                      4